

115 SJ 41 PCS: Providing for an exception to the limitation on the appointment of certain persons as the United States Trade Representative.
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 42115th CONGRESS1st SessionS. J. RES. 41IN THE SENATE OF THE UNITED STATESApril 25, 2017Mr. Hatch, from the Committee on Finance, reported the following original joint resolution; which was read twice and placed on the calendarJOINT RESOLUTIONProviding for an exception to the limitation on the appointment of certain persons as the United
			 States Trade Representative.
	
		1.Exception to limitation on appointment of certain persons as United States Trade Representative
 (a)In generalThe limitation under section 141(b)(4) of the Trade Act of 1974 (19 U.S.C. 2171(b)(4)) shall not apply to the first person appointed, by and with the advice and consent of the Senate, as the United States Trade Representative after the date of the enactment of this joint resolution, if that person served as a Deputy United States Trade Representative before the date of the enactment of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.).
 (b)Limited exceptionThis section applies only to the first person appointed as United States Trade Representative after the date of the enactment of this joint resolution, and to no other person.April 25, 2017Read twice and placed on the calendar